Citation Nr: 0817787	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date earlier than 
September 26, 2003 for eligibility to Dependents' Educational 
Assistance (DEA) under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran filed a claim for permanency of his 100 
percent disability rating for post traumatic stress disorder 
(PTSD) on July 7, 2003.

2.  The effective date of the veteran's permanency for PTSD 
is July 7, 2003, the date he filed the claim.

3.  The veteran was eligible for DEA benefits as of July 7, 
2003, the effective date of the permanency of the 100 percent 
rating for PTSD.


CONCLUSION OF LAW

An effective date of July 7, 2003 for the award of DEA is 
warranted.  38 U.S.C.A. § 3501, 3510; 5110; 38 C.F.R. §§ 
3.157, 3.400, 3.807(a), 21.3021. (West 2002); 38 C.F.R. §§ 
3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

The veteran is claiming he is entitled to an earlier 
effective date for his eligibility for DEA benefits.  
Specifically, he claims he is entitled to eligibility form 
July 7, 2003, the date in which he filed a claim for 
permanency of his total disability for PTSD.

The veteran was granted service connection for PTSD in 
December 1998.  In June 2000 the RO increased the evaluation 
of PTSD to 100 percent effective February 1, 2000.  

On July 7, 2003 the veteran filed a claim requesting that his 
total disability for PTSD be declared permanent.  In December 
2003 the RO determined that the veteran's PTSD total 
disability was not permanent.

In a rating decision of March 2006, the RO established 
eligibility to DEA effective September 26, 2003.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child, spouse or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.

The veteran's eligibility for DEA benefits is dependent on 
the effective date of the determination that his total 
disability for PTSD was permanent.  Therefore, the Board will 
first determine the appropriate effective date of permanency.

In that regard, the Board notes that in a VA examination 
report of September 2004 the examiner stated that the veteran 
had a successful work career after service in Vietnam, until 
November 1999, suggesting that at one time the veteran was 
able to manage his symptoms of PTSD.  He went on to note that 
"he has experienced severe, unremitting symptoms since that 
time, and marked impairment in his day to day functioning."  
(Emphasis added)  The Board understands the examiner's 
statement to mean that the veteran's PTSD has been severe 
with unremitting symptoms since he stopped working in 
November 1999.  Since the veteran filed his claim for 
permanency determination on July 7, 2003, the Board finds 
that the effective date of permanency is the date he filed 
the claim, or July 7, 2003.

Lastly, the Board notes that the AOJ assigned the effective 
date based upon facts found, the date of the examination.  
However, it is clear that the examiner did not conclude that 
the veteran became worse on the day of that examination.  
Rather, he reached a forensic opinion based upon a historic 
record.  We conclude that the material facts were 
"ascertainable" as of the date of receipt of the claim.  
38 C.F.R. § 3.400.  The Board concludes that if the 
regulation meant to use the term "ascertained," rather than 
"ascertainable," such term would have been selected.

In regard to the effective date for eligibility for DEA 
benefits, since the Board has determined that an effective 
date of July 7, 2003 is warranted for the permanency of the 
100 percent total rating for PTSD, the effective date of DEA 
eligibility is also July 7, 2003.


ORDER

Entitlement to an effective date of July 7, 2003 for the 
grant of entitlement to Dependents' Educational Assistance is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


